i          i      i                                                                 i     i      i




                                 MEMORANDUM OPINION

                                         No. 04-07-00802-CV

           HAGANS, BURDINE, MONTGOMERY, RUSTAY & WINCHESTER, P.C.,
                                  Appellant

                                                  v.

               Fabiola MARTINEZ, Individually and as Independent Administratrix of
                the Estate of Gilbert Martinez, Deceased, and Artemia Martinez, et al.,
                                               Appellees

                      From the 166th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2005-CI-06606
                        Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: June 18, 2008

DISMISSED

           Appellant has filed an unopposed motion to dismiss this appeal. The motion contains a

certificate of service to appellees, who have not opposed the motion. Therefore, we grant the motion

and dismiss the appeal. See TEX . R. APP . P. 42.1(a)(1). Costs of the appeal are taxed against

appellant.

                                                       PER CURIAM